This is a suit for damages to real estate on account of the alleged obstruction of a natural waterway and the diversion of waters over the lands of plaintiff. The suit was filed in the district court of Comanche county, Oklahoma Territory, on the 25th day of November, 1903, by the defendant in error as plaintiff, against the plaintiff in error, as defendant, resulted in a judgment for plaintiff, and was appealed to the territorial Supreme Court, and was finally decided by the present court on May 14, 1908 (21 Okla. 165, 95 P. 754, 17 L. R. A. [N. S.] 958, 129 Am. St. Rep. 774), and a reversal and remand ordered. The cause was again tried in the district court on September 20, 1909, before the court and a jury and a majority verdict was rendered in favor of plaintiff. The defendant objected to the entry of judgment.
It has been frequently held in this court that in cases pending at the time of statehood the parties were entitled to the unanimous verdict of the jury. In Pacific Mutual Life Ins.Co. v. Adams, 27 Okla. 496, 112 P. 1026, after quoting and discussing article 2, sec. 19, of the Constitution, and section 1 of the Schedule to the Constitution, the court says:
"We are therefore of opinion that defendant's right to a common-law jury and to a unanimous verdict was wrongfully impinged on by said instruction; that it was a right preserved to him by the Schedule to the Constitution; that the change prescribed by the Constitution for the concurrence of a less number of jurors than twelve being a change in procedure, was not applicable to this case, pending as it was on the advent of statehood; that the verdict returned under the instruction was in fact no verdict at all (Girdner v. Bryan, 94 Mo. App. 27, 67 S.W. 699); and that the judgment of the court thereon must be reversed."
St. L.   S. F. R. Co. v. Cundieff, 171 Fed. 319, 96 Cow. C. A. 211; Blanchard   Co. v. Ezell, 25 Okla. 434, 106 P. 960; Loebv. Loeb, 24 Okla. 384, 103 P. 570; Kerfoot-Bell Co. v.Kerfoot, 30 Okla. 19, 118 P. 369; City of Guthrie v. Pearson,29 Okla. 813, 120 P. 266; Taby v. McMurray, 30 Okla. 601, *Page 649 120 P. 665; Northern Guaranty Loan   T. Co. v. McCurtain etal., 31 Okla. 192, 120 P. 663; Choctaw Electric Co. v. Clark,28 Okla. 399, 114 P. 730; Swift v. Coulter, 28 Okla. 768,115 P. 871; Spurrier Lbr. Co. v. Dodson, 30 Okla. 412,120 P. 934; Van Arsdale-Osborne Brokerage Co. v. Patterson,30 Okla. 113, 120 P. 933.
The cause should be reversed, and remanded for a new trial.
By the Court: It is so ordered.